Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to Application No. 17/185035 filed on February 25, 2021. Claims 1-20 are presented for examination and are currently pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kairali (US 2019/0104081) in view of Chidambaram (US 2020/0050379).
Regarding claim 1, a method of allocating a buffer memory to a plurality of data storage zones of a data storage system, the method comprising:
receiving a request for allocation of at least part of the buffer memory to hold data to be fed to a first data storage zone of the plurality of data storage zones [determine what portion of the buffers may be reclaimed for unpredictable journals (266); ¶0038];
determining a free space size of the buffer memory available for allocation for the first data storage zone [determine if the total available buffer size is sufficient to meet the anticipated requirements of all the journals; ¶0039];
comparing the free space size to a reallocation threshold size that triggers reallocating at least a portion of a currently allocated buffer memory space [analyze the buffer-size requirements of the journals sharing the shared space, which includes determining a total available buffer space for reallocation by summing the buffer reclaim limits for all the unpredictable journals sharing the space (520); wherein the one or more programs determine the total buffer space requirement, until the next temporal period commences, by summing the buffer space requirements, for the journals, with threshold events, that occurred before this point time (530); ¶0045];
comparing utilization indices of the plurality of data storage zones including the first data storage zone to a first threshold utilization index and a second threshold utilization index [for each temporal period, the one or more programs determine a buffer size threshold for each journal, based on the predictability, which is based on the analysis of the historical data (264); wherein for each temporal period, the one or more programs determine what portion of allocated buffers may be reclaimed for allocating to unpredictable journals (266); ¶0032].
Kairali, however, does not explicitly teach deallocating, upon a determination that the free space size is smaller than the reallocation threshold size, a portion of a currently allocated buffer memory space that is allocated to at least one of the plurality of data storage zones that has a lower utilization index than the first threshold utilization index; and allocating, upon a determination that the utilization index of the first data storage zone is higher than the second threshold utilization index, the deallocated portion of the buffer memory space to the first data storage zone.
Kairali, on the one hand, discloses that a portion of the buffers that can be reclaimed refer to portions of the buffer that had been previously allocated to a predictable journal, which are not going to be needed, based on the predictions, and can therefore be re-allocated [¶0032-33].
On the other hand, Chidambaram, in analogous art teaches deallocating, upon a determination that the free space size is smaller than the reallocation threshold size, a portion of a currently allocated buffer memory space that is allocated to at least one of the plurality of data storage zones that has a lower utilization index than the first threshold utilization index; and allocating, upon a determination that the utilization index of the first data storage zone is higher than the second threshold utilization index, the deallocated portion of the buffer memory space to the first data storage zone [if the rate of allocation determined by one of buffer allocator 242 and dynamic behavior monitor 244 exceeds a threshold, then buffer allocator 242 selects a second source of hardware resources 260-280 with available space exceeding a threshold in an assigned buffer in buffers 292; wherein if the priority of the second source is below a threshold, then buffer allocator 242 reassigns buffer storage from the second source to the first source; and wherein the amount of reassigned data storage is based on an estimation of an amount of data storage needed with the upcoming new task assignments; ¶0048].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to reclaims (i.e. deallocate from and allocate to) buffer from consumers with lower priority and underutilized buffer space (i.e. lower relative utilization than) as disclosed in Chidambaram. The combination would have be obvious because a person of ordinary skill in the art would know to apply the known technique of relocating buffer from units with a lower relative utilization to the known device of Kairali ready for improvement to yield predictable results.
Regarding claim 2, Kairali/Chidambaram teach the method of claim 1, wherein the first and second threshold utilization indices are determined based on history of buffer memory utilizations corresponding to the plurality of data storage zones [analyze historical buffer usage data to identify time windows (e.g., hourly) when a given journal has either a predictable (e.g., knowable) or an unpredictable (e.g., unknowable) usage pattern; ¶0026 on Kairali].
Regarding claim 3, Kairali/Chidambaram teach the method of claim 1, wherein the utilization indices of the plurality of data storage zones are updated based on utilization rates of portions of the buffer memory allocated to the plurality of data storage zones [programs determine an additional buffer requirement for this journal until the end of the temporal period, based on the rate of change of actual buffer usage; ¶0041 on Kairali].
Regarding claim 4, Kairali/Chidambaram, explicitly teach all the claim limitations except for the method of claim 1, wherein the first and second threshold utilization indices have the same value as each other.
On the other hand, Kairali shows several different examples of many threshold values for the different journals; e.g. referring to the example journals, Journal A, Journal B, and Journal C, at each hour, the one or more programs determine the buffer-size thresholds, based on the predictability [¶0036-37]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to set a same threshold for the different journals on Kairali. The combination would have be obvious because a person of ordinary skill in the art would understand that the particular value use for the different thresholds is a matter of design choice and a person of ordinary skill in the art would understand the benefits of the different threshold values including setting a same value for the different thresholds.
Regarding claim 5, Kairali/Chidambaram teach the method of claim 1, further comprising, upon a determination that the free space size is equal to or larger than the reallocation threshold size, allocating a free buffer memory space corresponding to the free space size to the one or more of the plurality of data storage zones on which the one or more requests are queued to run at a reallocation cycle [programs may continuously, as well as periodically, reallocate the buffer sizes of the journals, for usage periods in which the usage of journals is predictable or unpredictable; ¶0035 on Kairali].
Regarding claim 6, Kairali/Chidambaram teach the method of claim 1, wherein the reallocation threshold size corresponds to a predetermined buffer memory size that is smaller than a total size of the buffer memory [determine if the total available buffer size is sufficient to meet the anticipated requirements of all the journals; ¶0039 on Kairali] and is set to be re-allocable at a reallocation cycle [programs may continuously, as well as periodically, reallocate the buffer sizes of the journals, for usage periods in which the usage of journals is predictable or unpredictable; ¶0035 on Kairali].
Regarding claim 7, Kairali/Chidambaram teach the method of claim 6, wherein the reallocation cycle is periodically repeated [¶0035 on Kairali].
Regarding claim 8, Kairali/Chidambaram teach the method of claim 1, wherein the utilization indices of the plurality of data storage zones include a percentage of the currently allocated buffer memory space that is in use or has been in use [set the buffer size threshold as 90% of the maximum value; FIG. 3A-C and ¶0036 on Kairali].
Regarding claims 9-13; these claim(s) limitations are significantly similar to those of claim(s) 1-4, 6 and 7; and, thus, are rejected on the same grounds.
Regarding claim 
Regarding claim 14, Kairali/Chidambaram teach the method of claim 9, wherein the allocating of the deallocated space and the free space of the buffer memory includes allocating the deallocated space and the free space of the buffer memory to a data storage zone that has a highest utilization rate among the high utilization data storage zones [the processor(s) ranks predictable journals by a buffer space requirement for each journal of the predictable journals; wherein rank predictable journals for the monitored period, by a buffer space requirement for each journal of the predictable journals; wherein based on the rankings for a given monitored period, the one or more programs determine a buffer space requirement for each journal of the group of journals for a current period; abstract and ¶0051 on Kairali (i.e. ranking implies ordering from most to least)].
Regarding claims 15 and 16; these claim(s) limitations are significantly similar to those of claim(s) 1 and 3; and, thus, are rejected on the same grounds.
Regarding claim 17, Kairali/Chidambaram teach the system of claim 15, wherein the occupied space size is deallocated upon a determination that a previous utilization of the occupied space is lower than a threshold utilization value [selects a second source of hardware resources 260-280 with available space exceeding a threshold in an assigned buffer in buffers 292; ¶0048 on Chidambaram].
Regarding claim 18, Kairali/Chidambaram teach the system of claim 15, wherein the history of buffer memory utilizations corresponding to the plurality of first data storage zones includes utilization rates of portions of the buffer memory previously allocated to the plurality of first data storage zones [FIG. 3A-C on Kairali].
Regarding claim 19, Kairali/Chidambaram teach the system of claim 15, wherein the existing free space and the new free space of the buffer memory are allocated to the plurality of first data storage zone upon a determination that a previous utilization of the buffer memory associated with the plurality of first data storage zone is higher than a threshold utilization value [the rate of allocation determined by one of buffer allocator 242 and dynamic behavior monitor 244 exceeds a threshold; ¶0048 on Chidambaram; and wherein the processor(s) ranks predictable journals by a buffer space requirement for each journal of the predictable journals; wherein rank predictable journals for the monitored period, by a buffer space requirement for each journal of the predictable journals; wherein based on the rankings for a given monitored period, the one or more programs determine a buffer space requirement for each journal of the group of journals for a current period; abstract and ¶0051 on Kairali (i.e. ranking implies ordering from most to least)].
Regarding claim 20, Kairali/Chidambaram teach the method of claim 15, wherein the reallocation cycle is periodically repeated [programs may continuously, as well as periodically, reallocate the buffer sizes of the journals, for usage periods in which the usage of journals is predictable or unpredictable; ¶0035 on Kairali].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMON A MERCADO whose telephone number is (571)270-5744.  The examiner can normally be reached on Monday to Friday from 7:00AM to 3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Yi, can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).	
/Ramon A. Mercado/Primary Examiner, Art Unit 2132